DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“image acquisition unit”, “dividing unit”, “specification identifying unit”, and “specification correctness determination unit” in claims 1 and 2.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Iurii, U.S. Publication No. 2018/0349743 in view of Mitsunaga et al, U.S. Publication No. 2016/0301869.

Regarding claim 1, Iurri teaches a component discrimination apparatus, comprising: 

an image acquisition unit (see Iurri Figure 1, computing device 110 and paragraph [0029]. As indicated above, this element invokes 112(f). When looking to the published application for the corresponding structure, paragraph [0035] lists a CPU executing a program) configured to acquire image-pickup data obtained by taking an image of a component (see Figure 1, hieroglyph 141 and paragraph [0028]); 

a dividing unit (see Figure 1, computing device 110 utilizing models 114 and paragraph [0029]. As indicated above, this element invokes 112(f). When looking to the published application for the corresponding structure, paragraph [0035] lists a CPU executing a program) configured to divide the image-pickup data into first image-pickup data and second image-pickup data so that they respectively include at least one characteristic part of the component (see Figure 8 showing different parts of the hieroglyph being separated by a model and paragraph [0065]); 
(see Figure 1, computing device 110 with engine 112 and paragraph [0029]. As indicated above, this element invokes 112(f). When looking to the published application for the corresponding structure, paragraph [0035] lists a CPU executing a program) configured to identify a specification of the characteristic part in the first image-pickup data using the first image-pickup data, thereby identifying a type of the component (see paragraph [0034]); and 

a specification correctness determination unit (see Figure 1, computing device 110 110 with engine 112 and paragraph [0029]. As indicated above, this element invokes 112(f). When looking to the published application for the corresponding structure, paragraph [0035] lists a CPU executing a program) configured to perform, using the second image-pickup data, correctness determination of whether or not a specification of the characteristic part in the second image-pickup data is the same as a specification of the component of the type identified by the specification identifying unit (see paragraphs [0034] and [0057] which indicate that the components are looked at together when making a determination of the correct language).

Iurii does not expressively teach wherein the image is acquired using a camera. 

However, Mitsunaga in a similar invention in the same field of endeavor teaches a system configured to acquire image-pickup data obtained by taking an image of (see Mitsunaga Figure 1, control section 3 with camera image obtaining section 31) for recognition (see Figure 1, OCR section 32) as taught in Iurii wherein 

the image is acquired using a camera (see Figure 1, camera 2 and paragraph [0023]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the image of Iurii with that of an image being captured by a camera as taught in Matsunaga to yield the predictable results of successfully analyzing an image of a component. 

Method claim 3 recites similar limitations as claim 1, and is rejected under similar rationale. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iurii, U.S. Publication No. 2018/0349743 in view of Mitsunaga et al, U.S. Publication No. 2016/0301869 and Ivanisov et al, U.S. Publication No. 2016/0364609.

Regarding claim 2, Iurii in view of Mitsunaga teaches all the limitations of claim 1, and further teaches wherein the specification identifying unit identifies the type (see Iurii paragraph [0057]).

Iurii in view of Mitsunaga does not expressively teach  

when the probability data is lower than a threshold, the specification identifying unit identifies the type of the component by identifying the specification of the characteristic part in the second image-pickup data using the second image-pickup data.

However, Ivanisov in a similar invention in the same field of endeavor teaches a system (see Ivanisov Figure 1) to acquire image-pickup data obtained by taking an image of a component (see Figure 16, step 1602 and paragraph [0215]); to divide the image-pickup data into first image- pickup data and second image-pickup data so that they respectively include at least one characteristic part of the component (see paragraphs [0216]-[0217] where the iris is the characteristic part used to identify a human); and to identify a specification of the characteristic part in the first image-pickup data using the first image-pickup data, thereby identifying the component (see Figure 16, step 1604); wherein the component is determined with probability data by identifying the specification of the characteristic part using the first image-pickup data (see paragraph [0061]) as taught in Iurii in view of Mitsunaga wherein 

(see Figure 16, step 1606-1068 and paragraphs [0218] and [0220]. A non-match would indicate the similarity score of paragraph [0061] would have not been sufficiently high i.e. above a threshold for a match). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using the second image-pickup data to identify a component if the probability data is less than a threshold as taught in Ivanisov with the system taught in Iurii in view of Mitsunaga, the motivation being to allow Iurii to successfully identify a component if an initial the characteristic part cannot be easily or successfully recognized. 

Method claim 4 recites similar limitations as claim 2, and is rejected under similar rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yoon et al, U.S. Publication No. 2012/0057756 in Figure 1 generally teaches a similar system for identifying a vehicle based off of two separate characteristic parts of the vehicle (see paragraph [0015])


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.